Citation Nr: 1441157	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  04-00 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left chest disorder.

2.  Entitlement to service connection for a mid-back disorder.

3.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to the service-connected bilateral plantar fasciitis and bilateral knee musculoligamentous strains.

4.  Entitlement to service connection for bilateral carpal tunnel syndrome.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to an initial rating in excess of 20 percent for cervical muscle strain with degenerative changes.



REPRESENTATION

Appellant represented by:	Christopher A. Porco, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from May 1982 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2002, April 2006, and August 2008 rating decisions of the VA Regional Office (RO) in Des Moines, Iowa.  

In February 2004, the Veteran testified at a hearing conducted before a Decision Review Officer.  In August 2007, he testified at a hearing conducted before the undersigned.  Transcripts of the hearings have been associated with the claims file.

A Board decision in November 2008 denied the Veteran's claim for service connection for carpal tunnel syndrome, a left knee disorder, and a bilateral ankle disorder, while remanding the initial rating claim.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2009, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to the service-connection issues and remand the case for readjudication in accordance with the JMR.

In October 2010, the case was remanded to associate missing records with the claims file.  A review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of service connection for carpal tunnel syndrome and left chest, mid-back and bilateral ankle disorders being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a muculoligamentous strain and post-operative medial meniscectomy of the left knee that is as likely as not related to his military service.

2.  The cervical muscle strain with degenerative changes does not result in limiting forward flexion to 15 degrees or less or severe limitation of motion, does not result in ankylosis, does not have associated objective neurological abnormalities other than the service-connected radiculopathy of the bilateral upper extremities for which separate ratings can be granted, and IVDS did not cause any incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a muculoligamentous strain and post-operative medial meniscectomy of the left knee have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for an initial rating in excess of 20 percent for cervical muscle strain with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5237, 5243 (2013); 38 C.F.R. § 4.71a DCs 5290, 5293 (2003) 38 C.F.R. § 4.71a DC 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the Board is granting service connection for a left knee disorder, no further discussion of VA's duties to notify and assist with respect to that issue is necessary.

Regarding the issue of a higher initial rating, the Veteran was notified in letters dated in April 2002 and April 2004 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A March 2006 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
The Veteran's claim for a higher initial rating arises from his disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the March 2006 letter informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records, and also secured examinations in furtherance of his claim.  Pertinent VA examinations were obtained in April 2002, March 2003, March 2006, December 2008, May 2010, and January 2011.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the initial rating issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Post-service treatment records show that the Veteran had arthroscopic surgery in July 1988 and was diagnosed with a medial meniscal tear.  Records in 1998 show that the Veteran had additional surgery for his right knee.  Several of those records show that the Veteran reported injuring his right knee while crossing a street; a December 1998 record erroneously reported the Veteran as injuring his left knee.  

At an April 2002 VA examination, the Veteran reported that bilateral knee pain began in service.  He was diagnosed with musculoligamentous strain and a medial meniscal tear and repair.  In a June 2002 opinion, the examiner opined that it was at least as likely as not that the Veteran's service incurred knee problems were related to the current diagnosis of the knee examination in April 2002.  An additional opinion in September 2002 shows that the examiner provided a negative nexus opinion regarding the Veteran's left knee; the rationale was that the evidence showed a post-service injury in 1998.  Service connection for a musculoligamentous strain of the right knee was granted in the October 2002 rating decision based on the positive nexus opinion.  At a January 2011 VA examination, the Veteran was diagnosed with post-operative medial meniscectomy.

Based on a review of the evidence, the Board concludes that service connection for a muculoligamentous strain and post-operative medial meniscectomy of the left knee is warranted.  During this appeal, the Veteran was diagnosed with those disorders.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that those diagnoses are related to his military service.

Of particular importance to the Board is the positive June 2002 opinion, which resulted in a grant of service connection for the right knee.  The Board acknowledges the negative nexus opinion in September 2002.  However, as that opinion was based on the erroneous fact that the Veteran had a post-service left knee injury in 1998, the Board concludes that it lacks probative value.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for a muculoligamentous strain and post-operative medial meniscectomy of the left knee is, therefore, granted.

	B.  Initial Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's cervical muscle strain with degenerative changes is rated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5003-5290.  DC 5003 evaluates impairment from degenerative arthritis, while DC 5290 evaluates impairment from limitation of motion of the cervical spine.  

During the pendency of the Veteran's appeal, the regulations pertaining to evaluation of disabilities of the spine were amended.  See 67 Fed. Reg. 54345 -54349 (Aug. 22, 2002) (effective September 23, 2002); See 68 Fed. Reg. 51454 -51456 (Aug. 27, 2003) (effective September 26, 2003).  The changes made effective September 23, 2002, involve only changes to the rating of intervertebral disc syndrome (IVDS), evaluating this disability based on the occurrence of incapacitating episodes.  

The second change, effective September 26, 2003, renumbered all of the spine diagnostic codes, and provides for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2013).  Because old and new criteria were effective during the period of consideration for this case, the Board must determine whether the revised version is more favorable to the Veteran.  See VAOPGCPREC 7-2003.  However, even if the Board finds the revised version more favorable, the reach of the new criteria can be no earlier than the effective date of that change.  See VAOPGCPREC 3-2000. 

Under the old criteria pertaining to limitation of motion of the cervical spine, a 20 percent rating is warranted for moderate limitation of motion.  38 C.F.R. § 4.71a, DC 5290 (2003).  A 30 percent rating is warranted for severe limitation of motion.  Id.  Also under the old rating criteria, ankylosis of the cervical spine warrants a 30 percent rating when it is favorable and a 40 percent rating when it is unfavorable.  38 C.F.R. § 4.71a, DC 5287 (2003).  

Pursuant to the new rating criteria, cervical strains are evaluated under 38 C.F.R. § 4.71a, DC 5237.  Under the General Rating Formula, a 20 percent evaluation is for application with forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5237 (2013).  A 30 percent evaluation is for application with forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation is for application when there is unfavorable ankylosis of the entire cervical spine.  Id.  

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.
With respect to IVDS, prior to September 23, 2002, IVDS was evaluated under 38 C.F.R. § 4.71a, DC 5293.  Under the criteria effective prior to September 23, 2002, a 20 percent rating was warranted for moderate symptoms with recurring attacks.  38 C.F.R. § 4.71a, DC 5293 (2002).  A 40 percent rating was warranted for severe symptoms, with recurrent attacks and intermittent relief.  Id.  Pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief warranted a 60 percent rating.  Id. 

DC 5293, in effect from September 23, 2002, to September 26, 2003, was used to evaluate IVDS (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Pursuant to DC 5293, a 20 percent evaluation was warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2003).  Id.  A 40 percent evaluation was warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent evaluation was warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  

For purposes of evaluation, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurologic manifestations meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note (1) (2003).  When evaluating on the basis of chronic manifestations, orthopedic disabilities were evaluated using criteria for the most appropriate orthopedic diagnostic code or codes and neurologic disabilities were evaluated separately using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5293, Note (2) (2003).

Since September 26, 2003, DC 5243 provides that IVDS (preoperatively or postoperatively) is rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Pursuant to DC 5243, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2013).  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

Note (1) defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

The Veteran was afforded a VA examination in April 2002.  He reported that sitting in front of computers made his pain worse and it might last a number of days.  No functional impairment was noted during a flare-up other than neck pain.  No assistive devices were used and it interfered with computer work because he had neck pain.  Range of motion testing revealed flexion to 20 degrees; extension to 20 degrees; lateral flexion to 20 degrees bilaterally; and rotation to 55 degrees bilaterally.  The Veteran did all ranges without difficulty, but did exhibit mild facial grimacing.  Musculature of the neck seemed strong and there were no neurological changes.  The examiner reported that the Veteran was able to perform repeated ranges of motion without difficulty to the previously mentioned range of motion limitations.  He exhibited mild to moderate pain with repeated motion and use, but no weakness, fatigability, or incoordination, but he did exhibit more facial grimacing.  

A treatment record in December 2002 shows that the Veteran had flexion to 35 degrees; extension to 15 degrees; left rotation to 50 degrees; right rotation to 60 degrees; left lateral flexion to 15 degrees; and right lateral flexion to 25 degrees.  Treatment records dated from December 2002 to January 2003 show that the Veteran had decreased motion, but the ranges in degrees were not provided.  

At a VA examination in March 2003, the Veteran reported constant pain, rated as three to four out of ten (3-4/10).  There were no periods of flare-ups.  There was occasional weakness.  No assistive devices were used.  The Veteran's disability interfered with his work as a computer operator and also with his recreation as it reduced the amount of athletic activity he could engage in.  Examination revealed that the neck was symmetrical; position of head was normal; and curvature of the cervical spine was normal.  The Veteran had flexion to 30 degrees; extension to 30 degrees; lateral flexion to 40 degrees bilaterally; and rotation to 55 degrees bilaterally.  All the motions were moderately painful, but could be completed without undue distress.  There was no evidence of any radiculopathy, nerve damage or neurological signs.  

An April 2004 record shows that the Veteran had flexion to 40 degrees; extension to 50 degrees; right rotation to 60 degrees; left rotation to 65 degrees; right lateral flexion to 40 degrees; and left lateral flexion to 35 degrees.  A May 2005 record shows that he had right rotation to 45 degrees; left lateral rotation to 50 degrees; 50 percent of normal lateral flexion bilaterally; flexion within normal limits; and 25 percent of normal extension, all with pain throughout.  

A March 2006 VA examination shows that the Veteran reported pain all the time, rated as 4/10 that day and some limited mobility.  He reported that 30 to 40 percent of the time, the pain was 2-3/10.  The pain increased with sleeping; reading and driving also caused more neck pain.  He reported having an easier time looking slightly down compared to looking up; pain might increase to as much as 6/10 with those activities.  He reported having two to three episodes of incapacitation in the past three to four years with duration of 12 to 24 hours.  No assistive devices were used.  The Veteran was not employed.  He stated that he did not do much physically.  Examination revealed moderate pain on palpation of paraspinal muscles bilaterally and pain at start of range of motion, rated as 4/10 increased to 6-7/10.  The Veteran had flexion to 25 degrees with pain at 15 degrees; extension to 15 degrees with pain at 10 degrees; lateral flexion to 30 degrees with pain at 20 degrees bilaterally; and rotation to 45 degrees with pain at 30 degrees bilaterally.  His ranges of motion did not change with repetition.  

The Veteran had tenderness on examination at a VA examination in February 2008.  There was no muscle atrophy present.  He had flexion to 45 degrees with pain at 40 degrees; extension to 45 degrees with pain at 45 degrees; left lateral flexion to 30 degrees with pain at 30 degrees; right lateral flexion to 40 degrees with pain at 35 degrees; left rotation to 65 degrees; and right rotation to 70 degrees with pain at 70 degrees.  

At a VA examination in December 2008, the Veteran reported having pain and discomfort all the time rated as 5/10 with increases to as much as 8/10; most of the time, pain was 6/10.  He reported that pain fluctuated during the course of the day and was triggered by driving and laying down for too long.  The Veteran's disability occasionally interfered with daily activity when he had a flare-up.  No assistive devices were used.  He was not employed.  The Veteran described working eight to ten hours on the computer over the course of the day, broken into 60 to 90 minute increments.  He also did some laying down and walking/standing based upon his degree of pain; he also occasionally napped.  The Veteran stated he did not do much physically and was slowed when he did household chores.  He was able to perform basic activities of daily living without assistance.  Examination revealed moderate tenderness on light palpation with mild spasms.  The Veteran reported pain as 6/10 at start of the examination, end point pains of 7-8/10, and pain at the end of examination as 7/10.  He had flexion to 25 degrees with pain at 20 degrees; extension to 25 degrees with sharp pain at end point; lateral flexion to 20 degrees bilaterally with sharp pain at end points; left rotation to 60 degrees with pain at 50 degrees; and right rotation to 55 degrees with pain at 45 degrees.  Following repetition, his flexion, extension, and bilateral lateral flexion remained the same; his left rotation decreased to 55 degrees with pain at 40 degrees and his right rotation decreased to 45 degrees with pain at 30 degrees.  There was no atrophy.  

An April 2010 treatment record shows that the Veteran had right rotation to 40 degrees; left rotation to 30 degrees; lateral flexion to 20 degrees bilaterally; flexion to 20 degrees; and extension to 20 degrees.  All ranges were limited by pain with lateral flexion also limited by tightness.  

At a May 2010 VA examination, there was no crepitance, effusion, warmth or erythema noted.  Pain was reported with palpation and during range of motion testing.  He had flexion to 20 degrees with pain at 20 degrees; extension to 30 degrees with pain at 30 degrees; lateral flexion to 30 degrees with pain at 30 degrees bilaterally; left rotation to 65 degrees with pain at 65 degrees; and right rotation to 60 degrees with pain at 60 degrees.  Following repetition, his ranges of motion did not change.  The examiner opined that the Veteran had additional functional impairment due to pain, pain on repeated use, fatigue, weakness, and lack of endurance; no incoordination was noted.  

The Veteran was afforded a VA examination in January 2011.  He reported constant pain.  He reported flare-ups with working above his head, sitting at a computer, standing for too long, and difficulty being in one position for too long.  Cold weather increased his pain.  No assistive devices were used.  His disability effected his occupational and daily activities by limiting active movements of the cervical area.  Examination revealed no soft tissue, bony tenderness or deformity.  Pain was noted at the terminal phase of extension, left side bending combined with cervical flexion and left rotation.  The examiner noted that they could appreciate no facet joint tenderness.  No muscle atrophy was noted.  Range of motion testing revealed flexion to 35 degrees; extension to 35 degrees with pain at 35 degrees; lateral flexion to 40 degrees bilaterally; left rotation to 65 degrees; and right rotation to 70 degrees.  

The Veteran's treatment records throughout this appeal have shown cervical spine treatment as well as his complaints of pain, including pain on motion.  Except as discussed above, they do not show his range of motion in degrees.  There is no evidence of any ankylosis in any of his records.  Aside from the already service-connected bilateral upper extremity radiculopathy, no associated objective neurologic abnormalities are shown in his treatment records.  His records also do not show incapacitating episodes as defined by VA.  

Based on a review of the record, the Board concludes that an initial rating in excess of 20 percent is not warranted at any time under the old or new rating criteria.  Under the old rating criteria, the next higher rating 30 percent based on limitation of motion requires that such limitation is severe, which has not been shown.  Normal range of motion of the cervical spine is 45 degrees of flexion; 45 degrees of extension; 45 degrees of lateral flexion; and 80 degrees of rotation.  38 C.F.R. § 4.71a, Plate V (2013).  The total range of motion is 340 degrees.  At worst, when taking into account where pain began during motion, the Veteran's combined range of motion was 125 degrees in March 2006.  However, even with pain, the Veteran's combined range of motion was 190 degrees during that examination.  The extensive examinations and treatment records discussed above have shown that the Veteran's combined ranges of motion typically have been more than half the combined range of motion.  In other words, throughout most of the appeal, the Veteran has had at least 50 percent combined motion in his cervical spine.  In light of most of the combined ranges during this appeal being at least half the combined range of motion, the Board is unable to conclude that the Veteran's limitation of motion equates to severe.  Consequently, a 30 percent rating under DC 5290 is not warranted.  The old rating criteria also provide for a 30 percent rating for ankylosis; however, as ankylosis has never been shown, the Board concludes that a 30 percent rating under DC 5287 is not warranted.

Under the new rating criteria, a 30 percent rating contemplates forward flexion of 15 degrees or less or favorable ankylosis of the entire cervical spine.  At worst, the Veteran's forward flexion was 20 degrees in 2002 and 2010.  The Board acknowledges that at the March 2006 VA examination, he had pain beginning at 15 degrees of flexion, yet he was still able to flex to 25 degrees at that time.  His other examinations have not shown such limitation.  The overall evidence of record as discussed above shows that the Veteran's limitation of flexion has not approximated 15 degrees or less.  As such, the Board finds that a rating in excess of 20 percent based on limitation of flexion is not warranted.  As already discussed, no ankylosis has been shown.  Therefore, the Board finds that an initial compensable rating in excess of 20 percent under the new criteria is not warranted.

The Board has also considered whether a higher rating is warranted under any of the criteria for rating IVDS.  Under the criteria prior to September 23, 2002, a 40 percent rating was warranted for severe symptoms, with recurrent attacks and intermittent relief.  The Veteran's examinations and treatment records as discussed above have not shown, nor has the Veteran contended, that IVDS results in severe symptoms with recurrent attacks and intermittent relief.  Consequently, a rating in excess of 20 percent for IVDS based on this rating criteria is not warranted.

Under the criteria in effect from September 23, 2002, to September 26, 2003, a 40 percent evaluation was warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The evidence does not show, nor does the Veteran contend, that he has incapacitating episodes as defined by VA consisting of bed rest prescribed by a physician and treatment by a physician.  Therefore, a higher rating based on incapacitating episodes under this criteria is not warranted.  However, the criteria for IVDS in effect from September 23, 2002, to September 26, 2003, also provided for a rating based on combining under § 4.25 separate evaluations of chronic orthopedic and neurological manifestations along with evaluations for all other disabilities. 

As already discussed above, the Veteran is entitled to a rating no higher than 20 percent disabling for his orthopedic manifestations.  As to rating possible neurological manifestations, in a June 2011 rating decision, the RO granted service connection for cervical radiculopathy of the left upper extremity effective from November 5, 2007, evaluated as 20 percent disabling; and cervical radiculopathy of the right upper extremity effective from November 5, 2008, also evaluated as 20 percent disabling.  The Veteran did not disagree with the effective dates and/or disability ratings assigned; the evaluation of either radiculopathy of the upper extremities is not under consideration in this appeal.  As discussed below, the evidence does not show other neurological manifestations resulting from the Veteran's cervical spine disability.  As such, the Board finds that a higher rating based on combining under § 4.25 separate evaluations of chronic orthopedic and neurological manifestations along with evaluations for all other disabilities is not warranted.  Therefore, a higher initial rating based on the criteria for IVDS in effect from September 23, 2002, to September 26, 2003, is not warranted.  
Under the current rating criteria for IVDS, the Veteran has not had incapacitating episodes as defined by VA.  For the reasons set forth above, he is not entitled to a rating in excess of 20 percent under the General Rating Formula based on limitation of motion.  As such, a rating in excess of 20 percent based on the current rating criteria for IVDS is not warranted.

In reaching the conclusion that a higher rating is not warranted under the old or new rating criteria, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that increased ratings for limitation of motion are not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examination reports reflect that the Veteran's functional impairment was taken into account.  None of the examinations show that the Veteran had muscle atrophy of the neck or other evidence of disuse due to his service-connected cervical spine disability.  Accordingly, the criteria for an initial rating in excess of 20 percent for limitation of motion for the Veteran's service-connected cervical muscle strain with degenerative changes have not been met.  38 C.F.R. § 4.71a, DC 5293 (2002); 38 C.F.R. § 4.71a, DCs 5290, 5293 (2003); 38 C.F.R. § 4.71a, DCs 5237, 5243 (2013).

The Board has also considered whether separate ratings are warranted for associated objective neurologic abnormalities.  As noted above, in a June 2011 rating decision, the RO granted service connection for radiculopathy of the bilateral upper extremities.  No other associated neurologic abnormalities have been shown.  Therefore, separating ratings for associated objective abnormalities other than the service-connected bilateral upper extremity radiculopathy is not warranted.  

For these reasons, the Board finds that the criteria for an initial rating in excess of 20 have not been met.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's cervical spine symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's cervical spine disability has resulted in interference with employment or activities of daily life which would warrant increased ratings for this disability.

Moreover, as the Veteran is in receipt of a total disability rating based on individual unemployability, the Board need not consider whether such issue has been raised by the record.  


ORDER

Entitlement to service connection for a muculoligamentous strain and post-operative medial meniscectomy of the left knee is granted.

Entitlement to an initial rating in excess of 20 percent for cervical muscle strain with degenerative changes is denied.


REMAND

Regrettably, a remand is necessary for the remaining issues on appeal.  Regarding the issues of service connection for left chest and mid-back disorders, in the Veteran's August 2011 substantive appeal, he requested an in-person (i.e., Travel Board) hearing to be held at the RO before a Veterans Law Judge (VLJ).  As the Veteran has not been afforded his requested hearing, nor is there any indication that he has withdrawn his request, a remand is necessary to afford the Veteran a hearing for those issues.

As for the issue of service connection for a bilateral ankle disorder, the Veteran was afforded a VA examination in March 2006.  A negative nexus opinion was provided; however, no rationale was provided for the opinion that it was not secondary to a service-connected disability, nor did the examiner provide any opinion regarding aggravation.  Therefore, a remand is necessary to afford the Veteran a new VA examination.

Although the Veteran was diagnosed with carpal tunnel syndrome at a March 2003 VA examination, no opinion regarding the etiology was provided.  As such, a remand is necessary to also afford the Veteran a VA examination for this issue.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing before a VLJ for the issues of service connection for left chest and mid-back disorders.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.
   
2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Des Moines VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed bilateral ankle disorder and carpal tunnel syndrome.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed bilateral ankle disorder and carpal tunnel syndrome are related to the Veteran's military.
Regarding the Veteran's bilateral ankles, the examiner should also opine as to whether any diagnosed disorder is more likely than not, at least as likely as not, or less likely than not caused or aggravated (permanently worsened beyond normal progression) by the service-connected musculoligamentous strains of the bilateral knees and bilateral plantar fasciitis [If any bilateral ankle disorder is found to have been aggravated by the service-connected bilateral knee and feet disabilities, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


